DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 and claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/22. It is noted that Applicant elected figured embodiment 1-3C, claims 10-12 do not correspond to figured embodiment 1-3C, but embodiments 4-6, therefore claims 10-12 are withdrawn at this time.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the harness is being positively claimed or if the garment is being claimed as capable of use with a harness. 

Claim 1 and the claims that depend therefrom recite the limitation "the one or more paths".  There is insufficient antecedent basis for this limitation in these claims.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the one or more paths” are referring to and how they are structurally associated with, the garment or the harness.

Claim 1 and the claims that depend therefrom  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “an amount of material separating the contact area of the harness” is of, the garment, the harness or some other structure.

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “an inner layer of clothing” is being positively claimed as part of the garment structure, or if it is only configured to function with the liner.

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “may close” requires structurally of the fastener. Does it or does it not need to close the cuts?

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the one or more safety grooves extend through the garment” requires structurally of the cut(s), the outer layer, and the safety grooves. Do the grooves extend along the garment from top to bottom, or to the groves extend through a layer of the garment? The examiner is interpreting the through to require extending the length of the garment from top to bottom.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the contact area of the harness is being positively claimed or not. Do you mean to claim that the fabric is configured to function with the contact area?

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the contact area of the inner layer of clothing is being positively claimed or if the cuts are configured to allow for the contact area to sit flush with the person or the inner layer of clothing.

Claims 16 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a five point harness” and it’s associated structures are being positively claimed or if the claim should have “configured to” language to detail the functionality with the harness and not positively claim it.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein the jacket is a thin jacket that directly contacts a portion of a body of the person” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn”, or other similar language to avoid positively claiming human anatomy.

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “the one or more cuts are curved to allow the contact area to sit flush against a portion of a body of the person” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn”, or other similar language to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autard et al. (US 2018/0184730).
In regard to claim 1, Autard et al. teaches a garment (garment: 1) comprising: an outer layer having one or more cuts made in the outer layer (outer layer is 20, cuts are openings 22: paragraph 0048 and openings to channels 30a, 30b: paragraph 0062); and one or more safety grooves positioned beneath the outer layer (groove is portion between inner panel 10 and outer panel 20: see annotated figure below), the one or more safety grooves accessible through the one or more cuts (see figures 1-3 and 8), wherein the one or more safety grooves define one or more paths that accommodate one or more portions of harness in the one or more paths along a contact area of a harness to reduce an amount of material separating the contact area of the harness from a person wearing the garment (figure 8: paragraph 0052).  

    PNG
    media_image1.png
    560
    423
    media_image1.png
    Greyscale


 	In regard to claim 2, Autard et al. teaches further comprising a liner attached to the outer layer (liner is inner layer: 10), the liner forming an inner surface of the one or more safety grooves so that the one or more paths defined by the one or more safety grooves is between the outer layer and the liner (see figures 1-2 and 8).  

 	In regard to claim 3, Autard et al. teaches wherein the liner is a thin jacket that directly contacts a portion of a body of the person or an inner layer of clothing (liner: 10 is a thin jacket as detailed by material composition in paragraph 0045).  

 	In regard to claim 4, Autard et al. teaches further comprising a fastener fixed to an edge of the one or more cuts (fastener of cut at channels 30a, 30b: paragraph 0062 and front fastener 22: paragraph 0048), wherein the fastener may close the one or more cuts to restrict access to the one or more safety grooves (see figures 8-10). 
 
 	In regard to claim 5, Autard et al. teaches wherein the one or more safety grooves extend through the garment (groove as detailed in the annotated figures above extends through the length of the garment).  

 	In regard to claim 6, Autard teaches further comprising a layer of fabric fixed to the outer layer near each of the one or more cuts (layer of fabric is detachable sleeves and/or hood: paragraph 0044 that are near the cuts).  

 	In regard to claim 7, Autard teaches wherein the layer of fabric extends over an opening in the outer layer created by the one or more cuts to maintain a shape of the garment and restrict air flow through the one or more cuts (detachable sleeve and/or hood are capable of extending over an opening in the outer layer created by the cuts to maintain shape of the garment and restrict air flow as desired).  

 	In regard to claim 8, Autard teaches wherein the layer of fabric folds back away from an opening in the outer layer created by the one or more cuts to expose the one or more cuts and allow the contact area to be inserted into the one or more safety grooves (detachable sleeves and/or hood is capable of folding back away from an opening to expose a cut as desired).  

 	In regard to claim 9, Autard teaches wherein the one or more cuts are curved to allow the contact area to sit flush against a portion of a body of the person or an inner layer of clothing worn by the person (cuts at openings to channels 30a, 30b and curved to sit flush against the user’s neck: see paragraph 0062 and figure 2).  

 	In regard to claim 13, Autard teaches a garment (garment: 1) comprising: an outer layer having a first cut and a second cut made in the outer layer (outer layer: 20 and 28a, 28b, 18: cut is at opening to channels 30a, 30b with fastening means: paragraph 0062); a first safety groove positioned beneath the outer layer (see annotated figure below first safety groove extends from cut at channel 30 in-between the inner and outer panels to the bottom hem of the garment), the first safety groove is accessible through the first cut (paragraph 0062: cut to channel 30b); a second safety groove positioned beneath the outer layer (see annotated figure below second safety groove is positioned in-between the outer and inner layers from the cut to channel 30a to the bottom hem of the garment), the second safety groove accessible through the second cut (see paragraph 0062: cut to channel 30a); and a third safety groove positioned beneath the outer layer (see annotated figure below third safety groove is made by non-slip surface area 19: see paragraph 0061 can be a groove), the third safety groove connecting the first safety groove and the second safety groove (see annotated figure below surface area: 19), wherein the first, second, and third safety grooves each define a path that accommodates a contact area of a harness to reduce an amount of material separating the contact area from a person wearing the garment (see figure 8, paragraphs 0052 and 0061).  

    PNG
    media_image2.png
    631
    357
    media_image2.png
    Greyscale

 	In regard to claim 14, Autard teaches wherein the first and second safety grooves each extend from a shoulder portion of the garment down a torso section of the garment and terminate at a bottom hem of the garment (see annotated figure above detailing the first and second safety grooves extending from the shoulders to the bottom hem).  

 	In regard to claim 15, Autard teaches wherein the third safety groove extends horizontally between the first and second safety grooves across a torso section of the of the garment (see annotated figure above, third safety groove is 19).  

 	In regard to claim 16, Autard teaches wherein the garment accommodates a five point harness by: placing a first harness strap inside the first safety groove; placing a second harness strap inside the second safety groove; and placing a harness chest clip inside the third safety groove (see figure 8: paragraphs 0052 and 0061).  

 	In regard to claim 17, Autard teaches wherein the first, second, and third safety grooves allow the harness chest clip to be buckled beneath the outer layer without removing the garment or opening a center fastener of the garment (see paragraphs 0052 and 0061: garment does not need to be removed and the center fastener: 15 is not opened).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited on PTO-892 form submitted herewith. The cited prior art to Fosse et al. (US 2019/0200780) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732